Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-3, drawn to a body with bristles and an attachment device, classified in A46B13/023.
II. Claims 4-6, drawn to a free-moving body with bristles, classified in A46B5/0037.
III. Claim 7, drawn to a method of providing self-grooming or entertainment to an animal, comprising shaping a body with bristles and attaching the body to a support structure, classified in A01K13/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related inventions. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect. For example, Invention I requires an attachment device which is not required in Invention II. In contrast, Invention II requires a free moving body, which is not required in Invention I. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Invention III and Inventions I & II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case each apparatus as claimed in Inventions I & II can be used to practice another and materially different process, since Invention III requires that “an animal such as a cat,” the use of each of Inventions I & II by a human (claims 3 & 6) would result in a materially different process. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The species or groupings of patentably indistinct species require a different field of search (e.g. searching different classes/subclass or electronic resources, or employing different search strategies or search queries).
Invention I (Claims 1-3) would require a text search like: ((brush$3 bristle) near5 (fasten$3 attach$4)) and (A46B or A01K).cpcl.
Invention II (Claims 4-6) would require a text search like: (((brush$3 bristle) near5 (moving movement roll$3 free)) and (A46B or A01K).cpcl.
Invention III (Claim 7) would require a text search like: ((brush$3 bristle) and (groom$3 entertain$4 play$3) and (pet animal cat dog feline canine)) and (A01K).cpcl.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

This application contains claims directed to the following patentably distinct species:
Species A: “system 101 includes a body 103 having bristles 105 extending therefrom. The body also includes a first attachment device 107 and a second attachment device 109…” as illustrated in Figures 1-3 and the accompanying description found in [0012-13];
Species B: “it is further contemplated that the body 103 could be of pliable material and that this embodiment 401 allows the body 403 to wrap about the support structure depicted here as a chair 407,” as illustrated in Figure 4 and the accompanying description found in [0015];
Species C: “the body 503 could be of braided wire with the bristles 505 intertwined therein,” as illustrated in Figure 5 and the accompanying description found in [0016];
Species D: “the body 603 could be rigid and planer with the bristles 605 extending out,” as illustrated in Figure 6 and the accompanying description found in [0016];
Species E: “Embodiment 701 includes a frame 703 as the support structure with a series of pet entertainment and grooming systems 101 attached thereto in addition to a clawing surface 707,” as illustrated in Figure 7 and the accompanying description found in [0018];
Species F: “An embodiment 801 where no attachment devices are included is depicted by FIG. 8, where body 803 is twisted either permanent or temporary with the bristles 805 extending therefrom. It is contemplated that this embodiment 801 allows the animal to move the system about with them in play,” as illustrated in Fig. 8 & accompanying description found in [0020];
Species G: “Embodiment 901 has the body 907 attached to the edge of a mat 903 with the bristles 905 accessible from both the top and side thereof,” as illustrated in Fig. 9 and the accompanying description found in [0021];
Species H: “Embodiment 1001 is attached to the top of a base 1005 so that the body 1003 stands erect with a toy 1007 such as catnip available along with bristles 1009 for the 
Species I: “Referring now to FIG. 11, another embodiment 1101 includes a body 1103 that acts as a handle with the bristles 1105 grouped at a far end 1107. In this embodiment, the attachment device 1109 is depicted as a hook so that the embodiment 1101 could be used by the hand or while suspended from the hook,” as illustrated in Figure 11 and the accompanying description found in [0024]; and
Species J: “a motive device 1205 could be included as depicted by FIG. 12 in embodiment 1201 to automate the motion of the brush or to provide vibration thereof via a body 1203. It will be understood that while intended for use with animals the use of people is also contemplated…” as illustrated in Figure 12 and the accompanying description found in [0025].
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species, noting the above distinctions, like attachment to a supporting surface or free movement, different core configurations of the device, and differing implementations. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims appear generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  

Species A requires a text search like: (bristle brush$3) and (support$3 surface door frame table couch sofa) same (adhesive magnet$3 suction fasten$3 hook adj loop clip) and (A46B or A01K).cpcl.
Species B requires a text search like: (bristle brush$3) same (bend$4 wire flexibl$1 pliabl$1) and (A46B or A01K).cpcl.
Species C requires a text search like: (bristle brush$3) same ((braid$3 woven weav$3) near5 wire) and (A46B or A01K).cpcl.
Species D requires a text search like: (bristle brush$3) same (rigid planar) and (adhesive fasten$3) and (A46B or A01K).cpcl.
Species E requires a text search like: (bristle brush$3) same (frame) and ((cat claw) near5 scratch$3) and (A46B or A01K).cpcl.
Species F requires a text search like: (bristle brush$3) and (free ball roll$3) and (A46B or A01K).cpcl.
Species G requires a text search like: (bristle brush$3) same (rigid planar mat) and (edge) and (A46B or A01K).cpcl.
Species H requires a text search like: (bristle brush$3) same (toy cone spring$3) and (A46B or A01K).cpcl.
Species I requires a text search like: (bristle brush$3) same (handle) and (A46B or A01K).cpcl.

Thus, representing the distinctive features of each outlined species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

A telephone call was not made to request an oral election to the above restriction requirement, due to the outlined complexity, MPEP § 812.01.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Barlow whose telephone number is (571)272-8141. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.T.B./Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643